The first, second, fifth and sixth causes of action are under sections 50 and 51 of the Civil Rights Law on behalf of the infant plaintiffs. The third cause of action seeks to recover damages for personal injuries alleged to have been sustained by infant plaintiff Diane Vance and the fourth cause of action is by her mother, plaintiff Gladys Vance, for medical expenses and loss of services resulting from such personal injuries. The first, second, fifth and sixth causes of action were dismissed at the end of the plaintiffs’ case, and the jury rendered a verdict in favor of plaintiffs Diane and Gladys Vance against defendants on the third and fourth causes of action. The infant plaintiffs appeal from the judgment entered thereon insofar as it dismisses the first, second, fifth and sixth causes of action. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.